In June, 1924, Congress passed an act, United States Code Annotated, title 38, sections 421 to 683, designated as the "World War Veterans' Act, 1924", "to provide a system for the relief of persons who were disabled, and for the dependents of those who died as a result of disability suffered in the military service of the United States between April 6, 1917 and July 2, 1921." To administer this system the act, section 425, established an independent bureau under the President, to be known as the United States Veterans' Bureau, the director of which to be appointed by the President, and by section 426 it gave the director, subject to the general direction of the President, authority to administer, execute, and enforce the provisions of the act, and, for that purpose, to make rules and regulations necessary or appropriate to carry out its provisions; it further authorized him to decide all questions arising thereunder, and provided that all decisions of questions of fact affecting any claimant to benefits should be conclusive except as otherwise provided by the act. By section 450 it provided that where any payment was to be made to a person mentally incompetent, "such payment *Page 657 
may be made to the person who is constituted guardian, curator, or conservator by the laws of the state of residence of claimant, or is otherwise legally vested with the care of the claimant or his estate." It would often happen in the nature of things that a beneficiary who was incompetent was without a guardian or any one legally vested with the care of his person or estate, because he had no estate to be cared for and his condition was not such as to require that he be kept under restraint; and that such an one and his friends would wish to avoid the expense and unpleasant notoriety of the ordinary inquiry by a jury as to his sanity; and out of this situation there probably grew a demand for legislation by the states. At any rate the Commissioners on Uniform State Laws proposed an act, to be known as the Uniform Veterans' Guardianship Act, and recommended its enactment by the various states. Maryland was among the states which enacted it, by chapter 74 of the Acts of 1929. It is codified as article 65 of the Annotated Code, 1929 Supplement, title "Militia," sub-title "Veterans' Guardianship." In conformity with this act Thomas N. Rickell, father and next friend of Lester L. Rickell, filed a petition or bill in which he alleged that the said Lester L. Rickell was a disabled veteran entitled to an allowance of eighty dollars a month, and accrued compensation of $1,389.21; that he had been examined by the physicians of the United States Veterans' Bureau and found mentally incompetent to manage his own affairs, and had been so rated under the laws and regulations of the said bureau; and that petitioner had been advised by said bureau that no compensation would be released on behalf of said incompetent until a guardian was appointed to receive the funds. The chancellor declined to take jurisdiction under said act, on the ground that it was unconstitutional, but retained the bill for ten days in order that plaintiff might have an opportunity to ask for leave to amend his bill, so as to pray for a writ delunatico inquirendo. On failure of plaintiff to make such request, a decree was passed dismissing the bill. This appeal is from that decree. *Page 658 
The decision below was based mainly on the ground that the statute authorized the appointment of a guardian for the incompetent without a preliminary finding by a jury delunatico. In support of his conclusion, the chancellor relies on decisions of this court in cases like Hamilton v. Traber,78 Md. 26, and Supreme Council of Royal Arcanum v. Nicholson,104 Md. 472. Those cases were concerned with the disposition of the property of the alleged non compos.. They did not hold that a guardian or trustee might not be appointed to protect the interest of such non compos, without such preliminary finding; and in Hamilton v. Traber, supra, that case was distinguished from cases like the Rebecca Owings' Case, 1 Bland, 290, where it was held that trustees might be (and they actually were in that case) appointed to protect and conserve the interests of thenon compos. The chancellor seems to treat the benefits in the hands of the bureau as property of the non compos, whereas he could only obtain them by compliance with the conditions of the Act of Congress and the regulations of the bureau, by which the appointment of a guardian was a condition precedent to the payment of the money after the finding of the director that the veteran was incompetent. The director's finding of fact was made conclusive. And that was a provision which Congress had the right to make. Corkum v. Clark, 263 Mass. 378, and cases cited.Silberschein v. United States, 266 U.S. 221, 69 L. Ed. 256;Walton et al. v. Colton, 19 How. (U.S.) 660; United States v.Hall, 98 U.S. 343, 25 L. Ed. 180; 21 R.C.L. 217.
The Act of Congress, in effect, creates a trust, which, when this court is asked to take jurisdiction, it should treat as any other trust. The cases of Hamilton v. Traber, supra, and RoyalArcanum v. Nicholson, supra, were concerned with the common and statute law as then in force. They were not dealing with constitutional inhibitions with reference to the question with which we are here concerned, nor were any such indicated. *Page 659 
We do not find, as the chancellor did, that section 56B of chapter 74 of the Acts of 1929, or any other part of the act, makes it mandatory upon the court to appoint a guardian upon the filing of a petition and proof that "the director required, prior to the payment of benefits, that a guardian be appointed." That section provides:
"Whenever, pursuant to any law of the United States or regulation of the Bureau, the Director requires, prior to the payment of benefits, that a guardian be appointed for a ward, such appointment shall be made in the manner hereinafter provided."
Then follow a number of subsections setting out the proper procedure. But sections 56E and 56F provide that the certificate of the director setting forth the age of a minor, or that the alleged incompetent has been rated incompetent by the bureau, and that the appointment of a guardian is a condition precedent to the payment of any moneys due such person by the bureau, shall beprima facie evidence of the necessity for such appointment. And 56G requires that upon the filing of a petition for such appointment this court shall cause such notice to be given as provided by law.
In view of these later provisions the word "shall" in section 56B can only mean "may". If the finding of the director is only to be regarded as prima facie evidence, it follows that it may be rebutted, and that the court may refuse to appoint a guardian if it fails to find the beneficiary incompetent.
We do not find in section 56B any usurpation by the legislature of a judicial function. Making the finding of the director of the bureau prima facie evidence is analogous to making the finding of the Industrial Accident Commission prima facie correct on an appeal from its decision.
The chancellor also found usurpation in the provision in 56P, which provides that when an incompetent ward for whom a guardian has been appointed under the provisions of the act shall be declared competent by the bureau and the court, the guardian shall upon making a satisfactory accounting be discharged upon a petition filed for that purpose, in that the *Page 660 
action of the court is made to depend upon the concurrence of the bureau. A possible construction of that section, however, is that it contemplates that the bureau, which is supposed to keep in touch with the ward, will bring the matter of the ward's recovery to the attention of the court, and then, on the concurrence by the court in the recommendation, the guardian shall be discharged. Of course we must construe the section in the way most favorable to its validity.
But even if that section be invalid, it would not affect the rest of the act, as the Legislature expressly declared in section 56T that the invalidity of any portion of the act should not effect the validity of any other portion thereof which can be given effect without such invalid part.
It may be contended that, even if the act is not open to the objection that it permits the taking of property without due process of law, still it may be properly challenged on the ground that it permits the status of an alleged incompetent to be fixed without such process. But why should that argument have any more force here than it had in the Rebecca Owings' Case, supra, or would have in any other case where the court might be called on to protect the interests of an incompetent by the appointment of a guardian?
It was said in Ex parte Estate of Bristor, 115 Md. at page 618: "The court may refuse to issue a commission, even in a case of undoubted insanity, if such refusal appears to be for the best interests of the person affected," citing Rebecca Owings' Case,
1 Bland, 293. Can it be that, on finding that the issuing of a commission would not be for the best interest of the incompetent, the court could not appoint a guardian to receive a fund the benefit of which the incompetent could not otherwise enjoy?
The chancellor further found that the act is violative of the provision of the Constitution that "The General Assembly shall pass no special law for any case for which provision has been made by an existing general law." Md. Const., art. 3, sec. 33. We are unable to concur in that view. *Page 661 
In Prince George's County v. Balto.  O.R. Co., 113 Md. 184, the court cites Schmalz v. Wooley, 56 N.J. Eq. 649, where it was said that where a statute "does not relate to all persons or things of a class, but to particular persons or things of a class, it is special, as contradistinguished from a general law"; and this definition in 7 Words and Phrases (1st Series), 6578: "Special laws are those made for individual cases, or for less than a class requiring laws of its peculiar conditions and circumstances." The court said: "The obvious meaning of this provision of the Constitution is that where there is a general law providing for a certain class of cases, the Legislature shall not pass a special law for any particular case of that class. As said by Judge Alvey, in State v. County Commissioners ofBaltimore County, 29 Md. 516; `The special laws contemplated by the Constitution, are those that provide for individual cases, and the object of this provision was to prevent the abuses that occurred in the great multiplicity of legislation for particular and individual cases.'"
The act in controversy is a general law applicable to all persons coming within the class. Besides, there is no statute in Maryland prescribing the method by which the mental capacity of any person is to be ascertained; such procedure remains as it existed, independently of statute, under the English practice.Ex parte Estate of Bristor, 115 Md. 618. See Code, art. 16, sec. 117, and notes. The classification made by the act, we think, bears a reasonable relation to the result sought to be accomplished, and operates alike upon all persons under the same circumstances and conditions. Storck v. Baltimore City,101 Md. 484; Clark v. Harford Agricultural etc. Assn., 118 Md. 608.
As above suggested, the act was probably designed chiefly to enable the unfortunate beneficiaries of the Act of Congress, who are mentally incompetent by reason of shell shock or other causes growing out of their service, to receive the benefits allowed without having to be adjudicated insane by a jury. That worthy purpose should not be frustrated except *Page 662 
for such compelling reasons as we do not find to exist. We think the contrary view reached by the learned chancellor, and following logically from his able argument, is the result of mistaken premises and of his praiseworthy solicitude to safeguard alleged incompetents against infringement of constitutional guaranties, and to prevent mischievous interference with the independent functioning of the courts. Our interpretation of the act does not enable us to accept the premises on which the chancellor's conclusion was based. Presumably the bureau would be quite content with a committee appointed by the court after an adjudication of lunacy under a commission, in the manner suggested by the chancellor, if the incompetent or some one in his behalf should adopt that method. Indeed, as before stated, section 450 of the World War Veterans' Act, 1924, provided for the recognition of an appointment so made. But the point seems to be that the alleged incompetent desires to avoid the notoriety of that procedure, and we think he is entitled to the benefit of the act here challenged.
It may be that his mental infirmity is of a temporary character and that an adjudication of insanity by a jury would work a permanent and unnecessary injury. And yet he must submit to such procedure or else be deprived of the benefits provided for him, if the court cannot, on a finding by it of incompetency, appoint a guardian to receive and use the funds for his benefit during the continuance of the incompetency. If he is not in fact incompetent, and desires to contest such a finding by the court, he is given an opportunity to do so. And in such case there is nothing in the act to prevent the court from submitting the issue to a jury.
Nor do we think that the provisions in the act, accepting the co-operation of the bureau in safeguarding the funds, subject the act to criticism on constitutional grounds.
Decree reversed and case remanded, appellant to pay costs. *Page 663